Title: To James Madison from Hugh Holmes, 23 February 1810 (Abstract)
From: Holmes, Hugh
To: Madison, James


23 February 1810, Winchester. Asks JM to find a position in one of the territories for Henry Daingerfield. “Because he is your distant relation and a Virginian I feel a confidence that you will render a service to him which he deserves and thereby a greater One to your Country.” The secretaryship in Mississippi would be appropriate, since Daingerfield is “the bosom friend” of the governor.
